UNITEI) STATES DISTRICT coURT F z 1 § D
FoR THE MSTRICT oF C0LUMBIA v
ass ~ 2 2013

cn=r¢i:;
Plaintiff, ) 
> .. o 15 /\\"?
v ) Civil Act10n No.
)
OFFlCE OF JUDGE lN CHAMBERS, )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiffs application to proceed
in forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

lt appears that plaintiff attempted to file a case in the Superior Court of the District of
Columbia on July 10, 2013, but when she returned on July l2, 2013 there were "no forms to be
found," forcing her "to refile [her case on] July 16[, 2013]." Compl. at l. She deems this an
"abuse of process without due process" of law, as well as an unlawful delay in proceedings. Ia’.
Among other relief, she demands damages of $7 billion. Id. This Court has no jurisdiction to
review or reverse the decisions of the Superior Court, or to direct the activities of the Judge in
Chambers. See, e.g., Mooreman v. U.S. Bank, NA., No. 10-1_219, 2010 WL 2884661, at *l
(D.D.C. July l0, 2010); Fleml`ng v. United States, 847 F. Supp. l70, 172 (D.D.C. 1994), aff’a',
1994 WL 474995 (D.C. Cir. 1994), cert. a'enied, 513 U.S. ll50 (l995). Accordingly, the Court

will dismiss this action. An Order is issued separately.

 7/2%; "%" %/%/"‘¢"

United States District dge